Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 27-31 are rejected as improper dependent form it that it does not recite the structure of the “any of the preceding claims,” for which the claims further limit the subject matter of the preceding claims, but instead to make to retrofit to an existing drum pedal. It is proper to recite dependency on other claims only when the further limitations of the dependent claims further limit the subject matter of the antecedent claims.  
The claimed retrofitting assembly of claims 27-31 has more limitations than the broadest reasonable interpretation of claims 18-26 and cannot be thought of as making a drum pedal into any of the claims 27-31. Claims 18-26 can be interpreted more broadly than the structure of claim 27. 
For claim 32, the applicant is suggested to incorporate the subject matter of claim 27 directly into claim 32 as the required structure for the method of claim 32. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-26 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Hoshino (U. S. Patent 5,388,494).
Regarding claim 18, Hoshino discloses a drum pedal for striking a drum (as shown in figure 2), the pedal comprising: 
a support having at least one leg 92; 
a rotary shaft 13 borne by said support 92;
 a beater 20 mounted on said rotary shaft and configured to rotate upon rotation of said rotary shaft (abstract), wherein the beater is configured to strike the drum (abstract); 
an actuation mechanism (95,121 and 120) for rotating the beater 20 in a first direction towards the drum (abstract); 
a return mechanism 18, 29, 30 for rotating the beater in a second direction opposite the first direction away from the drum (restores beater to start position, column 2, lines 33-35); 
wherein the drum pedal further comprises at least one bearing assembly 11 (chamber and support parts as shown in figure 2), wherein the at least one leg 92 of the support is located between the actuation mechanism 95 and the at least one bearing assembly 11 (and holder parts), wherein the at least one bearing assembly includes a bearing 11, a bearing support configured to support the bearing, and a bearing chamber configured to receive the bearing, wherein the bearing chamber is connected to the rotary shaft such that the bearing chamber is configured to transfer rotation of the rotary shaft into rotation of the bearing (as shown in figure 2), and wherein an external part of the bearing support is configured to be installed in the upper part of the leg or forms a single piece with the leg, and an inner part is configured to bear a bearing whose inner diameter substantially corresponds to the outer diameter of the inner part (bulbous end part of 92 has inner and outer parts hole of the diameter of the shaft and holder 12).
Regarding claim 19, Hoshino discloses the drum pedal according to claim 18, wherein the bearing support and the at least one leg form are made in one piece (bulbous end part of leg 92), wherein the bearing support is made of one piece, or wherein the bearing support is made of two pieces (the bulbous part and 12).

    PNG
    media_image1.png
    235
    230
    media_image1.png
    Greyscale

Excerpt of Figure 2
Regarding claim 20, Hoshino discloses the drum pedal according to claim 18, wherein the bearing chamber includes a bearing receiving portion B and a rotary shaft receiving portion A (as shown in the excerpt of figure 2 above).
Regarding claim 21, discloses the drum pedal according to claim 18, wherein the return mechanism engages the at least one bearing assembly (item 30 of the return mechanism engages item 12 of the bearing assembly, as shown in the excerpt of figure 2 above).
Regarding claim 22, Hoshino discloses the drum pedal according to claim 19, wherein the at least one leg 92 of the support is located between the actuation mechanism 95 and the return mechanism 30 (as shown in figure 2).
Regarding claim 23, Hoshino discloses the drum pedal according to claim 18, wherein the support has two legs 92, located on either lateral side of the actuation mechanism 95 (as shown in figure 2).
Regarding claim 24, Hoshino discloses the drum pedal according to claim 23, comprising two bearing assemblies (items 11 and holder parts), wherein the two legs of the support are located in between the two bearing assemblies (a part of the legs 92 is between the bearings 11, as shown in figure 2).
Regarding claim 25, Hoshino discloses the drum pedal according to claim 23, wherein at least one of the bearing assemblies includes a bearing chamber having a bearing receiving portion B and a rotary shaft receiving portion A (as shown in the excerpt of figure 2).
Regarding claim 26, Hoshino discloses the drum pedal according to claim 23, wherein the bearing chamber B is rotatably fixed to the outer ring of the bearing 11, for example the diameter of the bearing chamber substantially corresponds to the external diameter of the outer ring of the bearing (as shown in the excerpt of figure 2, above).
Allowable Subject Matter
Claim 27 is objected as in improper independent claim form.  
Claim 27 is considered potentially allowable as a retrofitting assembly for replacing the shaft and bearings with a replacement shaft and bearing assembly that includes the bearing, a bearing support configured to support the bearing, and a bearing chamber configured to receive the bearing, 
wherein the bearing chamber of the bearing assembly is configured to engage the rotary shaft at an outer end of the rotary shaft such that an at least one leg of a support of a drum pedal is located between the at least one bearing assembly and an actuation mechanism of the drum pedal, and 
wherein the bearing support comprises two parts, an exterior part which has the same dimensions as the bearing of the pedal it is configured to replace and an interior part which is configured to bear a new bearing, and whose external diameter corresponds to the inner diameter of the inner ring of the new bearing.
Hoshino teaches a shaft and bearing assembly including a bearing support separate from the shaft and a bearing chamber separate from the outer diameter of the bearing.  The applicant supportively illustrates a bearing assemblies 16 and 17 that includes a two part bearing support 19 and a bearing enclosures 20a and 20b. This contrasts to Hoshino where is a chamber in the support 92 that receives the outside of the bearing and the inside of the bearing is sized to be placed directly on the shaft, as shown in figure 2. 
Claim 32 is considered potentially allowable also, if it overcomes the rejection under 35 U.S.C. 112(d) so it does not depend on claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Claims 18-26 interpreted broadly are reasonably rejected by Hoshino, but the applicants assemblies 16 and 17 distinguish over the bearing structure provided by Hoshino.  On needs to describe the structures 19, 20a and 20b clearly in the claims as components separate from the supports.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 18, 2022